          Case 3:16-po-00464-KJN Document 14 Filed 12/02/20 Page 1 of 3



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Hannah_Labaree@fd.org
5
6    Attorney for Defendant
     MICHAEL J. TAYLOR
7
8                               IN THE UNITED STATES DISTRICT COURT
9
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                      Case No. 3:16-po-00464-KJN
12                     Plaintiff,                   STIPULATION AND ORDER TO CONTINUE
                                                    STATUS CONFERENCE
13             v.
14    MICHAEL J. TAYLOR,                             DATE:           December 9, 2020
                                                     TIME:           9:00 A.M.
15                     Defendant.                    JUDGE:          Hon. Kendall J. Newman
16
              On January 30, 2020, Michael J. Taylor appeared in magistrate court in this district for
17
     his initial appearance on the single charge in the citation, a violation of 36 C.F.R. 261.59(d)
18
     (driving on a suspended license). In light of the pending case at 2:19-cr-173-WBS, charging
19
     Mr. Taylor with a violation of 18 U.S.C. §2250(a), the parties hereby stipulate that the status
20
     conference scheduled for December 9, 2020 be vacated and be continued to January 13, 2021 at
21
     9:00 A.M.
22
              The defense is in need of time for additional independent investigation of the facts of the
23
     single charge in the felony matter, and the parties are in need of time to discuss a possible
24
     resolution of both matters.
25
     //
26
     //
27
     //
28
      Stipulation and Order                           -1-
      to Continue Status Conference
      Case 3:16-po-00464-KJN Document 14 Filed 12/02/20 Page 2 of 3



1    DATED: December 2, 2020           Respectfully submitted,
2
                                       HEATHER E. WILLIAMS
3                                      Federal Defender

4                                      /s/ Hannah R. Labaree
                                       HANNAH R. LABAREE
5
                                       Assistant Federal Defender
                                       Attorney for MICHAEL J. TAYLOR
6
7    DATED: December 2, 2020           McGREGOR W. SCOTT
                                       United States Attorney
8
                                       By: /s/ Shelley Weger
9                                      SHELLEY WEGER
                                       Assistant United States Attorney
10
                                       Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order              -2-
      to Continue Status Conference
       Case 3:16-po-00464-KJN Document 14 Filed 12/02/20 Page 3 of 3



1                                                   ORDER
2            The Court, having received, read, and considered the parties’ stipulation, and good cause
3    appearing therefrom, IT IS HEREBY ORDERED that the Court adopts the parties’ stipulation in
4    its entirety as its Order. The Court specifically ORDERS that the status conference, currently set
5    for December 9, 2020, at 9:00 A.M., be VACATED and CONTINUED to January 13, 2021, at
6    9:00 A.M., in front of this Honorable Court.
7    Dated: December 2, 2020
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order                          -3-
      to Continue Status Conference
